Citation Nr: 1631544	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for chondromalacia and arthritis of the right knee.

2.  Entitlement to an increased disability rating greater than 10 percent for chondromalacia and arthritis of the left knee.

3.  Entitlement to an initial disability rating greater than 10 percent for instability of the right knee.

4.  Entitlement to an initial disability rating greater than 10 percent for instability of the left knee.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION


The Veteran had active duty service in the U.S. Army from July 1986 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

In the February 2016 rating decision on appeal, the RO granted the Veteran separate, initial 10 percent ratings for instability of the right and left knees.  In addition, the RO issued a February 2016 Supplemental Statement of the Case (SSOC) for the instability issues.  Finally, the RO certified the instability issues to the Board in a March 2016 VA Form 8 (Certification of Appeal).  Therefore, the initial rating issues for bilateral knee instability are consolidated into the present appeal, and are thus before the Board at the present time.  

However, the Board sees the RO in the February 2016 rating decision also granted the Veteran an initial 0 percent rating for right and left knee surgical scars.  With regard to the surgical scars issue, the Veteran was advised of his Board appellate rights in an accompanying February 2016 notice letter.  Regardless, at the present time, a review of the record shows that the Veteran has not submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for the right and left knee surgical scars issue.  See 38 U.S.C.A. §°7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2015).  Thus, the issue of an initial rating greater than 0 percent for right and left knee surgical scars is not on appeal before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran was last provided a VA examination in connection with his service-connected bilateral knee disabilities in January 2016, which is fairly recent and contemporaneous in time.  Regardless, subsequent to the January 2016 VA knee examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that neither the January 2016 VA knee examination, nor the February 2010 VA knee examination, nor VA treatment records dated from 2008 to 2016 demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA knee examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.    

Second, as the appeal is already being remanded for a new VA examination for the knees, the Board sees the Veteran's VA treatment records on file from the Fort Harrison, Montana VA healthcare system dated to January 2016.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  Moreover, additional VA treatment records from the VA clinic in Sioux City, Iowa, dated from 1992 to 1996, presently not of record, have been identified by the Veteran.  See January 2010 Veteran's statement.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §°5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification:  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the following VA treatment records and associate them with the claims file, contacting the Veteran if necessary for any clarification required to identify certain records:

(A) VA treatment records from the Fort Harrison, Montana VA healthcare system dated from January 2016 to the present; and

(B) VA treatment records from the Sioux City, Iowa VA healthcare system, dated from 1992 to 1996 - mentioned by Veteran in January 2010 statement.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.


2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected bilateral knee disabilities on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal for both knees.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

